DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/20/2022 has been entered.

Response to Amendments and Arguments
The amendments and arguments filed 07/20/2022 are acknowledged and have been fully considered. Claims 1, 7, 9 and 11-13 have been amended; claim 10 has been canceled; no claims have been added or withdrawn. Claims 1-9 and 11-13 are now pending and under consideration.
The previous objections to claims 1, 9 and 11-13 have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 9-13 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claims 9 and 11-13. 

Applicant’s arguments on pages 9-14 of the remarks with respect to the rejections of independent claims 1, 9 and 11-13, as amended, under 35 U.S.C. 103 as being unpatentable over EP 3521600 A1 to Akagi et al. in view of U.S. Patent Application Publication No. 2019/0010883 to Pannuzzo et al. have been fully considered, but they are not persuasive. Applicant asserts that neither Akagi nor Pannuzzo, alone or in combination, can teach or render obvious the amended independent claims in view of the claim language newly added to the last five lines of each of the independent claims.
The examiner respectfully cannot agree. The last five lines of each of claims 1, 9 and 11-13 have been amended to recite “g) repeating operations a) thru f) at least periodically while the current exhaust temperature of the internal combustion engine is above the first temperature threshold to thereby regulate exhaust temperature via regulation of exhaust gas recirculation while monitoring impact on internal combustion engine operation so as to not drop below the first stability threshold value” (emphasis added); however, the immediately preceding seven lines of each of claims 1, 9 and 11-13 now recite “e) determining that the combustion stability parameter of the internal combustion engine has dropped below a first stability threshold value based on the increased amount of recirculated exhaust gas; f) reducing the amount of recirculated exhaust gas in response to detecting that the combustion stability parameter of the internal combustion engine has dropped below a first combustion stability threshold value” (emphasis added). Specifically, as best understood by the examiner, the last five lines of each of the independent claims requires that the combustion stability parameter of the internal combustion engine does not drop below the first combustion stability threshold value upon repeating performance of the operations a), b), c), d), e) and f); however, each performance of the operations e) and f) expressly requires the combustion stability parameter of the internal combustion engine to have dropped below the first combustion stability threshold value. In other words, operations e) and f) cannot be repeated if the combustion stability parameter of the internal combustion engine does not drop below the first combustion stability threshold value. Put differently, each of the independent claims now requires performing a set of contradictory operations that would be impossible to carry out. Therefore, claims 1, 9 and 11-13 are now indefinite. Additionally, because sufficient written description support is not provided by Applicant’s originally-filed specification for the last five lines of each of claims 1, 9 and 11-13, the amendments to the independent claims improperly introduced “new matter” to the claims, such that all pending claims now fail to comply with the written description requirement.
The examiner respectfully maintains that the detailed citations, interpretations, and rationales for the prior art rejections of the independent claims under 35 U.S.C. 103 as being unpatentable over Akagi in view of Pannuzzo, on at least pages 2-10, 17-23 & 26-29 of the final Office Action mailed 04/26/2022, are correct and proper and still relevant to the independent claims as amended. However, each of the independent claims now requires performing a set of contradictory operations that would be impossible to carry out. Thus, no correct and proper prior art rejection can be made at this time, and the rejections of independent claims 1, 9 and 11-13 under 35 U.S.C. 103 as being unpatentable over Akagi in view of Pannuzzo have only been withdrawn in view of this fact. Whether any of claims 1-9 and 11-16 contain allowable subject matter will be reevaluated if claims 1, 9 and 11-13 are amended to resolve the new issues under 35 U.S.C. 112(a) & 35 U.S.C. 112(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “g) repeating operations a) thru f) at least periodically while the current exhaust temperature of the internal combustion engine is above the first temperature threshold to thereby regulate exhaust temperature via regulation of exhaust gas recirculation while monitoring impact on internal combustion engine operation so as to not drop below the first stability threshold value” in the last five lines of each of claims 1, 9 and 11-13 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. The last five lines of each of claims 1, 9 and 11-13 have been amended to recite “g) repeating operations a) thru f) at least periodically while the current exhaust temperature of the internal combustion engine is above the first temperature threshold to thereby regulate exhaust temperature via regulation of exhaust gas recirculation while monitoring impact on internal combustion engine operation so as to not drop below the first stability threshold value” (emphasis added); however, the immediately preceding seven lines of each of claims 1, 9 and 11-13 now recite “e) determining that the combustion stability parameter of the internal combustion engine has dropped below a first stability threshold value based on the increased amount of recirculated exhaust gas; f) reducing the amount of recirculated exhaust gas in response to detecting that the combustion stability parameter of the internal combustion engine has dropped below a first combustion stability threshold value” (emphasis added). As best understood by the examiner, the last five lines of each of claims 1 and 9-13 requires that the combustion stability parameter of the internal combustion engine does not drop below the first combustion stability threshold value upon repeating performance of the operations a), b), c), d), e) and f); however, each performance of the operations e) and f) expressly requires the combustion stability parameter of the internal combustion engine to have dropped below the first combustion stability threshold value. Put differently, operations e) and f) cannot be repeated if the combustion stability parameter of the internal combustion engine does not drop below the first combustion stability threshold value. Firstly, it is unclear exactly where and exactly how Applicant’s originally-filed drawings show the combustion stability parameter of the internal combustion engine not dropping below the first combustion stability threshold value upon repeating performance of the operations a), b), c), d), e) and f) while also simultaneously dropping the combustion stability parameter of the internal combustion engine below the first combustion stability threshold value during the repeating performance of the operations e) and f). Next, it is unclear exactly where and exactly how Applicant’s originally-filed drawings show the entirety of “g) repeating operations a) thru f) at least periodically while the current exhaust temperature of the internal combustion engine is above the first temperature threshold to thereby regulate exhaust temperature via regulation of exhaust gas recirculation while monitoring impact on internal combustion engine operation so as to not drop below the first stability threshold value,” as Applicant’s drawings do not show repeating performance of the operations a), b), c), d), e) and f), and Applicant’s drawings also do not show any frequency, or lack thereof, of repeating performance of the operations a), b), c), d), e) and f).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9 and 11-13 are objected to because of the following informalities:
Claim 1 recites “exhaust temperature” in line 3, which appears to be a misstating of --an exhaust temperature--.
Claim 1 recites “step c)” in lines 10-11 and “operations a) thru f)” in line 20, of which one should be amended to instead recite --operation c)-- or --steps a) thru f)--, respectively, for consistency and proper antecedent basis with the other.
Claim 1 recites “a first stability threshold value” in lines 17-18, which should be amended to instead recite --[[a]] the first stability threshold value-- for consistency and proper antecedent basis with “a first stability threshold value” in line 14 of the claim.
Claim 1 recites “thru” in line 20, which appears to be a misspelling of --through--.
Claim 1 recites “exhaust temperature” in line 22, which should be amended to instead recite --the exhaust temperature-- for consistency and proper antecedent basis with “exhaust temperature” in line 3 of the claim.
Claim 9 recites “exhaust temperature” in line 6, which appears to be a misstating of --an exhaust temperature--.
Claim 9 recites “step c)” in lines 13-14, which should be amended to instead recite --operation c)-- for consistency and proper antecedent basis with “operations:” in line 5 of the claim.
Claim 9 recites “a first stability threshold value” in lines 20-21, which should be amended to instead recite --[[a]] the first stability threshold value-- for consistency and proper antecedent basis with “a first stability threshold value” in line 17 of the claim.
Claim 9 recites “thru” in line 23, which appears to be a misspelling of --through--.
Claim 9 recites “exhaust temperature” in line 25, which should be amended to instead recite --the exhaust temperature-- for consistency and proper antecedent basis with “exhaust temperature” in line 6 of the claim.
Claim 11 recites “exhaust temperature” in line 4, which appears to be a misstating of --an exhaust temperature--.
Claim 11 recites “step c)” in lines 11-12 and “operations a) thru f)” in line 21, of which one should be amended to instead recite --operation c)-- or --steps a) thru f)--, respectively, for consistency and proper antecedent basis with the other.
Claim 11 recites “a first stability threshold value” in lines 18-19, which should be amended to instead recite --[[a]] the first stability threshold value-- for consistency and proper antecedent basis with “a first stability threshold value” in line 15 of the claim.
Claim 11 recites “thru” in line 21, which appears to be a misspelling of --through--.
Claim 11 recites “exhaust temperature” in line 23, which should be amended to instead recite --the exhaust temperature-- for consistency and proper antecedent basis with “exhaust temperature” in line 4 of the claim.
Claim 12 recites “an internal combustion engine” in lines 2-3, which should be amended to instead recite --[[an]] the internal combustion engine-- for consistency and proper antecedent basis with “An internal combustion engine” in line 1 of the claim.
Claim 12 recites “exhaust temperature” in line 4, which appears to be a misstating of --an exhaust temperature--.
Claim 12 recites “step c)” in lines 11-12 and “operations a) thru f)” in line 21, of which one should be amended to instead recite --operation c)-- or --steps a) thru f)--, respectively, for consistency and proper antecedent basis with the other.
Claim 12 recites “a first stability threshold value” in lines 18-19, which should be amended to instead recite --[[a]] the first stability threshold value-- for consistency and proper antecedent basis with “a first stability threshold value” in line 15 of the claim.
Claim 12 recites “thru” in line 21, which appears to be a misspelling of --through--.
Claim 12 recites “exhaust temperature” in line 23, which should be amended to instead recite --the exhaust temperature-- for consistency and proper antecedent basis with “exhaust temperature” in line 4 of the claim.
Claim 13 recites “an internal combustion engine” in line 4, which should be amended to instead recite --[[an]] the internal combustion engine-- for consistency and proper antecedent basis with “an internal combustion engine” in line 2 of the claim.
Claim 13 recites “exhaust temperature” in line 6, which appears to be a misstating of --an exhaust temperature--.
Claim 13 recites “step c)” in lines 13-14 and “operations a) thru f)” in line 23, of which one should be amended to instead recite --operation c)-- or --steps a) thru f)--, respectively, for consistency and proper antecedent basis with the other.
Claim 13 recites “a first stability threshold value” in lines 20-21, which should be amended to instead recite --[[a]] the first stability threshold value-- for consistency and proper antecedent basis with “a first stability threshold value” in line 17 of the claim.
Claim 13 should be amended to recite --and-- immediately after the semicolon at the end of line 22.
Claim 13 recites “thru” in line 23, which appears to be a misspelling of --through--.
Claim 13 recites “exhaust temperature” in line 25, which should be amended to instead recite --the exhaust temperature-- for consistency and proper antecedent basis with “exhaust temperature” in line 6 of the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The last five lines of each of claims 1, 9 and 11-13 have been amended to recite “g) repeating operations a) thru f) at least periodically while the current exhaust temperature of the internal combustion engine is above the first temperature threshold to thereby regulate exhaust temperature via regulation of exhaust gas recirculation while monitoring impact on internal combustion engine operation so as to not drop below the first stability threshold value” (emphasis added); however, the immediately preceding seven lines of each of claims 1, 9 and 11-13 now recite “e) determining that the combustion stability parameter of the internal combustion engine has dropped below a first stability threshold value based on the increased amount of recirculated exhaust gas; f) reducing the amount of recirculated exhaust gas in response to detecting that the combustion stability parameter of the internal combustion engine has dropped below a first combustion stability threshold value” (emphasis added). As best understood by the examiner, the last five lines of each of claims 1 and 9-13 requires that the combustion stability parameter of the internal combustion engine does not drop below the first combustion stability threshold value upon repeating performance of the operations a), b), c), d), e) and f); however, each performance of the operations e) and f) expressly requires the combustion stability parameter of the internal combustion engine to have dropped below the first combustion stability threshold value. Put differently, operations e) and f) cannot be repeated if the combustion stability parameter of the internal combustion engine does not drop below the first combustion stability threshold value. Firstly, it is unclear exactly where and exactly how Applicant’s originally-filed disclosure provides sufficient written description support for the combustion stability parameter of the internal combustion engine not dropping below the first combustion stability threshold value upon repeating performance of the operations a), b), c), d), e) and f) while also simultaneously dropping the combustion stability parameter of the internal combustion engine below the first combustion stability threshold value during the repeating performance of the operations e) and f). Next, it is unclear exactly where and exactly how Applicant’s originally-filed specification provide sufficient written description support for the entirety of “g) repeating operations a) thru f) at least periodically while the current exhaust temperature of the internal combustion engine is above the first temperature threshold to thereby regulate exhaust temperature via regulation of exhaust gas recirculation while monitoring impact on internal combustion engine operation so as to not drop below the first stability threshold value,” as Applicant’s disclosure does not disclose repeating performance of the operations a), b), c), d), e) and f). Applicant’s disclosure also does not disclose any frequency, or lack thereof, of repeating performance of the operations a), b), c), d), e) and f). Therefore, the last five lines of each of claims 1, 9 and 11-13 improperly introduce “new matter” to the claims, such that claims now fail to comply with the written description requirement.
Claims 2-8 and 14-16 are dependent from claim 1, such that claims 2-8 and 14-16 also include the “new matter” recited by claim 1, such that claims 2-8 and 14-16 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last five lines of each of claims 1, 9 and 11-13 have been amended to recite “g) repeating operations a) thru f) at least periodically while the current exhaust temperature of the internal combustion engine is above the first temperature threshold to thereby regulate exhaust temperature via regulation of exhaust gas recirculation while monitoring impact on internal combustion engine operation so as to not drop below the first stability threshold value” (emphasis added); however, the immediately preceding seven lines of each of claims 1, 9 and 11-13 now recite “e) determining that the combustion stability parameter of the internal combustion engine has dropped below a first stability threshold value based on the increased amount of recirculated exhaust gas; f) reducing the amount of recirculated exhaust gas in response to detecting that the combustion stability parameter of the internal combustion engine has dropped below a first combustion stability threshold value” (emphasis added). Specifically, as best understood by the examiner, the last five lines of each of claims 1 and 9-13 requires that the combustion stability parameter of the internal combustion engine does not drop below the first combustion stability threshold value upon repeating performance of the operations a), b), c), d), e) and f); however, each performance of the operations e) and f) expressly requires the combustion stability parameter of the internal combustion engine to have dropped below the first combustion stability threshold value. In other words, operations e) and f) cannot be repeated if the combustion stability parameter of the internal combustion engine does not drop below the first combustion stability threshold value. Put differently, claims 1, 9 and 11-13 now require performing a set of contradictory operations that would be impossible to carry out. Therefore, it is unclear how the operation “g) repeating operations a) thru f) at least periodically while the current exhaust temperature of the internal combustion engine is above the first temperature threshold to thereby regulate exhaust temperature via regulation of exhaust gas recirculation while monitoring impact on internal combustion engine operation so as to not drop below the first stability threshold value” would be performed in each of claims 1, 9 and 11-13.
Claims 2-8 and 14-16 are dependent from claim 1, such that claims 2-8 and 14-16 also include the indefinite subject matter recited by claim 1, such that claims 2-8 and 14-16 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747